Title: To James Madison from William Eaton, 18 March 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis March 18th. 1802.
					
					In addition to what I wrote Mr. King Copy herewith, I have only to add here that on 

arriving at Tunis, I find Sidi Mahomet Bashaw yielding to his brother’s instances and on the point of 

departing for Derne a Province of Tripoli, the Government of which is promised him, for which 

purpose he begged my Passport. I not only refused it but told him very candidly, that if he departed 

we must consider him in the light of an enemy, and that instead of my influence to assist his 

passage to the Kingdom of Tripoli I should give it to have him and his retinue carried prisoners of 

war to the United States; but if he would adhere to his former arrangements I did not doubt but 

that before the expiration of four months he might be offered to his people by an American 

Squadron. I tell him the sole object of his brother is to cut his throat. He is Sufficiently alarmed & 

too much distressed, this Bey having refused him any further supplies of provisions (I don’t like this 

Symptom) He proposes going to Malta and waiting the issue there. I will only consent to his going 

to Leghorn or Sardinia. If he departs on other terms I shall send an armed Ship after him, & if 

possible carry him and retinue to some Italian port.
					Contrary winds prevented my touching at Naples from Leghorn. It is a misfortune; but 

affairs demanded me here. Capn. McNeill touched here 29. Janny. since which we have no advise of 

him. I Have the honor to be with great Respect, Sir, Your Mt. Obed: Servt.
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
